Name: Commission Regulation (EEC) No 3376/80 of 19 December 1980 on arrangements governing imports into the Benelux countries and the United Kingdom of certain textile products originating in Egypt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/20 Official Journal of the European Communities 30 . 12 . 80 COMMISSION REGULATION (EEC) No 3376/80 of 19 December 1980 on arrangements governing imports into the Benelux countries and the United Kingdom of certain textile products originating in Egypt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), in its present form , and in particular Arti ­ cles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions under which quantitative limitations may be established ; whereas imports into the Benelux countries and the United Kingdom of bed linen , woven (category 20), originating in Egypt, have exceeded the respective levels referred to in para ­ graph 3 of the said Article 1 1 ; Whereas , in accordance with paragraph 5 of the said Article 11 , Egypt was notified on 17 October 1980 of a request for consultations ; whereas, following these consultations , the products in question should be subjected to quantitative limits in respect of the Benelux countries and the United Kingdom for 1981 and 1982 ; Whereas paragraph 13 of the Article in question provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex V to the Regulation concerned ; Whereas the products in question exported from Egypt to the Benelux countries and the United Kingdom between January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limits for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the Benelux countries and the United Kingdom of the category of products origi ­ nating in Egypt specified in the Annex hereto shall be subject to the quantitative limits given in that Annex, subject to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 shipped from Egypt to the Benelux countries and the United Kingdom before the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released on production of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Egypt to the Benelux countries and the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system laid down in Annex V to Regulation (EEC) No 3059/78 . 3 . Foi purposes of paragraph 2, all quantities of products shipped from Egypt to the Benelux countries and the United Kingdom between 1 January 1981 and the date of entry into force of this Regulation and released for free circulation shall be set off against the quantitative limits established for 1981 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the V.uropean Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1980 . For the Comnfission Wilhelm HAFERKAMP Vice-President (') OJ No L 365, 27 . 12 . 1978 , p. 1 30 . 12. 80 Official Journal of the European Communities No L 355/21 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limits from 1 January to 31 December 1981 1982 20 62.02 B I a) c) 62.02-11 ; Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen , woven BNL UK Tonnes Tonnes 280 210 297 (!) 223 J 1 ) (') These levels shall be applied only if the Agreement on trade in textile products between the Community and Egypt will be renewed until the end of 1982.